Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The parties have ignored that part of the order directing a new trial and have for some unexplained reason put into evidence the entire record of the previous trial and nothing more. We have already passed upon that record and have held that the verdict was against the weight of evidence and directed a new trial. The judgment presently appealed should be reversed and a new trial granted, as directed by our former decision. All concur. (Appeal from a judgment of Erie Trial Term for defendants for no cause of action, by direction of the court, in an automobile negligence action.) Present — MeCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.